The plaintiff brought this action to for injuries suffered when she slipped and fell a store of the defendant. She recovered a verdict the trial court set aside, and from that ruling she has appealed. In the store was a lunch counter and also a counter where frankfurters were sold. When the plaintiff entered about noon there was a crowd about the lunch counter. The floor was littered with broken cookies, a piece of bread, a broken, dirty roll and the like. She turned to enter an aisle of the store, and when she was about five feet from the place where the frankfurters were sold, she slipped and fell. After falling she looked around and saw a dry, dirty frankfurter skin on the floor which she claimed caused her fall. There was no evidence as to the length of time the skin had been on the floor, nor any evidence that anything else on it would make it slippery. We *Page 246 
agree with the trial court that the jury could not reasonably have concluded that the skin had been on the floor in a position to cause danger to customers a sufficient length of time so that the defendant should in the exercise of a reasonable inspection have discovered it. Mascoela v. Wise, Smith  Co., 120 Conn. 699,181 A. 629; O'Brien v. H. L. Green Co., 128 Conn. 68,20 A.2d 411.
  There is no error.